Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-24 in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
b.	This is a second non final action on the merits based on Applicant’s claims submitted on 04/25/2022.


Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 04/25/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments

Regarding claims 1-24 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “Applicant respectfully submits that the proposed Dinan-Chun combination fails to disclose, teach, or suggest “the extended RAPID for the random access procedure is indicated by a combination of one or more bits in the first RAR and one or more bits in the subheader that corresponds to the first RAR,” as recited in independent claim 1.” on page 8, filed on 04/25/2022, with respect to Dinan et al. US Pub 2018/0279376 (hereinafter “Dinan”), and in view of Chun et al. US Pub 2011/0170503 (hereinafter “Chun”), have been fully considered and are persuasive.  Therefore, the previous rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Heo et al. US Pub 2015/0296542 (hereinafter “Heo”), in combination of previously applied reference Dinan. See section 35 USC 103 rejection below for complete details.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-3, 5-7, 9-11, 13-15, 17-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dinan et al. US Pub 2018/0279376 (hereinafter “Dinan”), and in view of Heo et al. US Pub 2015/0296542 (hereinafter “Heo”). 
Regarding claim 1
Dinan discloses a method for use in a network node (i.e. “base station”; “In the second step of the two-step RA procedure (e.g., step 2004), a base station may transmit an RAR to a wireless device.” [0253]), comprising:
determining to use an extended random access preamble identifier (RAPID) for a random access procedure with a wireless device (“A wireless device may identify an RAR corresponding to the wireless device in a MAC PDU by first identifying a subheader having a RAPID that matches the RAP that the wireless device transmitted during the UL transmission.  The wireless device may decode an RAR that is paired with the identified subheader.” [0274]); and
transmitting a medium access control (MAC) protocol data unit (PDU), the MAC PDU comprising a header and one or more random access responses (RARs), each RAR associated with a corresponding subheader within the header of the MAC PDU (“The cell may respond to one or more wireless devices' UL transmissions by multiplexing one or more RARs into a single MAC PDU as shown in FIG. 17.  FIG. 17 is an example MAC PDU format.  Other fields may be added, e.g., to the subheader and/or to the RARs. A MAC PDU may comprise a MAC header and MAC RARs.” [0274]; Fig. 17);
Dinan does not specifically teach that wherein the random access procedure is associated with a first RAR of the one or more RARs and the extended RAPID for the random access procedure is indicated by a combination of one or more bits in the first RAR and one or more bits in the subheader that corresponds to the first RAR.
In an analogous art, Heo discloses wherein the random access procedure is associated with a first RAR of the one or more RARs and the extended RAPID for the random access procedure (“FIG. 4 is a schematic showing two MAC PDU subheaders 400a, 400b… The RAR MAC CE may include a random access preamble identifier (RAPID) 430a that may be mapped to a random access preamble sent by the UE to the secondary access device.” [0033]) is indicated by a combination of one or more bits in the first RAR (“The RAR MAC CE may include a random access preamble identifier (RAPID) 430a”) and one or more bits in the subheader (e.g. “E bit 410a”, “T bit 410a”) that corresponds to the first RAR (“The UE may use the RAPID to identify the RAR when the RAPID matches the random access preamble. In some implementations, the UE may distinguish RAR MAC CE 400a (that includes a RAPID 430a) from the normal MAC PDU 400b (that includes a regular LCID 440b) by detecting a “T” bit (Type Field). In the illustrated example shown in FIG. 4, the first bit of a subheader of the RAR MAC CE 400a is an “E” bit 410a, and the second bit is a “T” bit 420a. The first bit of a subheader of a MAC PDU 400b is an “R” bit (Reserved) 410b, the second bit is also an “R” bit 420b, and the third bit is an “E” bit 430b. In some instances, the “R” bit in the DL-SCH MAC subheader is used to indicate that the MAC PDU is a DL-SCH MAC PDU. The “R” bit is pre-determined to be included in the second bit position of the MAC PDU subheader 400b, and the “T” bit is predetermined to be included in the second bit position in the RAR MAC CE sub-header 400a. The value of the “T” bit may be set to a value that is different from the “R” bit. For example, when the “R” bit value is set to “0”, the “T” bit value may be set to “1”, to indicate the presence of a RAPID 430a. Therefore, the UE may be able to distinguish RAR MAC CE 400a and normal MAC PDU 400b with the second bit in the first sub-header. In some implementations, the “R” bit may be renamed as another parameter, e.g. “1” bit, to indicate a DL-SCH MAC PDU.” [0033]) .
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Dinan’s method for performing and identifying various random access (RA) procedures to include Heo’s method for performing random access procedure in carrier aggregation, in order to effectively support wider transmission bandwidth than LTE and potentially increase the peak data rate (Heo [0002]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Heo’s method for performing random access procedure in carrier aggregation into Dinan’s method for performing and identifying various random access (RA) procedures since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2
Dinan, as modified by Heo, previously discloses the method of Claim 1, 
Heo further discloses wherein determining to use the extended RAPID is based on a preamble received from the wireless device (“The RAR MAC CE may include a random access preamble identifier (RAPID) 430a that may be mapped to a random access preamble sent by the UE to the secondary access device. The UE may use the RAPID to identify the RAR when the RAPID matches the random access preamble.” [0033]).

Regarding claim 3
Dinan, as modified by Heo, previously discloses the method of Claim 1, 
Heo further discloses wherein determining to use the extended RAPID is based on receiving, from the wireless device, a preamble having a format (“For example, when the “R” bit value is set to “0”, the “T” bit value may be set to “1”, to indicate the presence of a RAPID 430a.” [0033]) indicating that the wireless device is capable of obtaining extended RAPID bits from a portion of a random access response that is reserved with respect to legacy wireless devices (“the UE may distinguish RAR MAC CE 400a (that includes a RAPID 430a) from the normal MAC PDU 400b (that includes a regular LCID 440b) by detecting a “T” bit (Type Field).” [0033]).

Regarding claim 5
Dinan discloses a network node (i.e. “base station 401” in Fig. 4; [0159]) comprising:
a memory (i.e. “memory 404” in Fig. 4; [0159]) configured to store instructions; and
processing circuitry (i.e. “processor 403” in Fig. 4; [0159]) configured to execute the instructions, wherein the network node is configured to:
determine to use an extended random access preamble identifier (RAPID) for a random access procedure with a wireless device (as afore-mentioned in claim 1 discussion); and
transmit a medium access control (MAC) protocol data unit (PDU), the MAC PDU comprising a header and one or more random access responses (RARs), each RAR associated with a corresponding subheader within the header of the MAC PDU (as afore-mentioned in claim 1 discussion);
wherein the random access procedure is associated with a first RAR of the one or more RARs and the extended RAPID for the random access procedure is indicated by a combination of one or more bits in the first RAR and one or more bits in the subheader that corresponds to the first RAR (as afore-mentioned in claim 1 discussion).
The scope and subject matter of apparatus claim 5 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 5 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 6
The network node of Claim 5, wherein the network node is configured to determine to use the extended RAPID based on a preamble received from the wireless device.
The scope and subject matter of apparatus claim 6 is drawn to the apparatus of using the corresponding method claimed in claim 2. Therefore apparatus claim 6 corresponds to method claim 2 and is rejected for the same reasons of obviousness as used in claim 2 rejection above.

Regarding claim 7
The network node of Claim 5, wherein the network node is configured to determine to use the extended RAPID based on receiving, from the wireless device, a preamble having a format indicating that the wireless device is capable of obtaining extended RAPID bits from a portion of a random access response that is reserved with respect to legacy wireless devices.
The scope and subject matter of apparatus claim 7 is drawn to the apparatus of using the corresponding method claimed in claim 3. Therefore apparatus claim 7 corresponds to method claim 3 and is rejected for the same reasons of obviousness as used in claim 3 rejection above.

Regarding claim 9
A computer program product comprising a non- transitory computer readable medium storing computer readable program code, the computer readable program code comprises:
program code for determining to use an extended random access preamble identifier (RAPID) for a random access procedure with a wireless device; and
program code for transmitting a medium access control (MAC) protocol data unit (PDU), the MAC PDU comprising a header and one or more random access responses (RARS), each RAR associated with a corresponding subheader within the header of the MAC PDU;
wherein the random access procedure is associated with a first RAR of the one or more RARs and the extended RAPID for the random access procedure is indicated by a combination of one or more bits in the first RAR and one or more bits in the subheader that corresponds to the first RAR.
The scope and subject matter of non-transitory computer readable medium claim 9 is drawn to the computer program product of using the corresponding method claimed in claim 1. Therefore computer program product claim 9 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 10
The computer program product of Claim 9, wherein determining to use the extended RAPID is based on a preamble received from the wireless device.
The scope and subject matter of non-transitory computer readable medium claim 10 is drawn to the computer program product of using the corresponding method claimed in claim 2. Therefore computer program product claim 10 corresponds to method claim 2 and is rejected for the same reasons of obviousness as used in claim 2 rejection above.

Regarding claim 11
The computer program product of Claim 9, wherein determining to use the extended RAPID is based on receiving, from the wireless device, a preamble having a format indicating that the wireless device is capable of obtaining extended RAPID bits from a portion of a random access response that is reserved with respect to legacy wireless devices.
The scope and subject matter of non-transitory computer readable medium claim 11 is drawn to the computer program product of using the corresponding method claimed in claim 3. Therefore computer program product claim 11 corresponds to method claim 3 and is rejected for the same reasons of obviousness as used in claim 3 rejection above.

Regarding claim 13
Dinan discloses a method for use in a wireless device (“FIG. 20 shows a two-step RA procedure that may comprise an uplink (UL) transmission of an RAP and data” [0247]), comprising:
transmitting a preamble to a network node to initiate a random access procedure (“at step 2003, a wireless device may transmit, via a cell and to a base station, a RAP for UL time alignment and/or an UL message.” [0247]; Fig. 20);
receiving, from the network node, a medium access control (MAC) protocol data unit (PDU), the MAC PDU comprising a header and one or more random access responses (RARs), each RAR associated with a corresponding subheader within the header of the MAC PDU (“The cell may respond to one or more wireless devices' UL transmissions by multiplexing one or more RARs into a single MAC PDU as shown in FIG. 17.  FIG. 17 is an example MAC PDU format.  Other fields may be added, e.g., to the subheader and/or to the RARs. A MAC PDU may comprise a MAC header and MAC RARs.” [0274]; Fig. 17);
determining one or more extended random access preamble identifiers (RAPIDs) indicated by the MAC PDU (“A wireless device may identify an RAR corresponding to the wireless device in a MAC PDU by first identifying a subheader having a RAPID that matches the RAP that the wireless device transmitted during the UL transmission.  The wireless device may decode an RAR that is paired with the identified subheader.” [0274]), 
Dinan does not specifically teach that each extended RAPID determined from a combination of one or more bits from one of the RARs and one or more bits from the subheader that corresponds to said one of the RARs; and determining whether the MAC PDU includes a RAR for the wireless device based on whether any of the one or more extended RAPIDs corresponds to the preamble transmitted by the wireless device.
In an analogous art, Heo discloses each extended RAPID determined from a combination of one or more bits from one of the RARs (“The RAR MAC CE may include a random access preamble identifier (RAPID) 430a”) and one or more bits from the subheader (e.g. “E bit 410a”, “T bit 410a”) that corresponds to said one of the RARs (“The UE may use the RAPID to identify the RAR when the RAPID matches the random access preamble. In some implementations, the UE may distinguish RAR MAC CE 400a (that includes a RAPID 430a) from the normal MAC PDU 400b (that includes a regular LCID 440b) by detecting a “T” bit (Type Field). In the illustrated example shown in FIG. 4, the first bit of a subheader of the RAR MAC CE 400a is an “E” bit 410a, and the second bit is a “T” bit 420a. The first bit of a subheader of a MAC PDU 400b is an “R” bit (Reserved) 410b, the second bit is also an “R” bit 420b, and the third bit is an “E” bit 430b. In some instances, the “R” bit in the DL-SCH MAC subheader is used to indicate that the MAC PDU is a DL-SCH MAC PDU. The “R” bit is pre-determined to be included in the second bit position of the MAC PDU subheader 400b, and the “T” bit is predetermined to be included in the second bit position in the RAR MAC CE sub-header 400a. The value of the “T” bit may be set to a value that is different from the “R” bit. For example, when the “R” bit value is set to “0”, the “T” bit value may be set to “1”, to indicate the presence of a RAPID 430a. Therefore, the UE may be able to distinguish RAR MAC CE 400a and normal MAC PDU 400b with the second bit in the first sub-header. In some implementations, the “R” bit may be renamed as another parameter, e.g. “1” bit, to indicate a DL-SCH MAC PDU.” [0033]).
and determining whether the MAC PDU includes a RAR for the wireless device (“The MAC PDU format 300 may be a format used by an RAR MAC CE 320. The RAR MAC CE 320 is configured by C-RNTI and is transmitted on the PDCCH of the SCell. The MAC header 310 of the RAR MAC CE 320 may be the same as the header of a normal MAC PDU.” [0030]; Fig. 3) based on whether any of the one or more extended RAPIDs corresponds to the preamble transmitted by the wireless device (“the “T” bit value may be set to “1”, to indicate the presence of a RAPID 430a” [0033]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Dinan’s method for performing and identifying various random access (RA) procedures to include Heo’s method for performing random access procedure in carrier aggregation, in order to effectively support wider transmission bandwidth than LTE and potentially increase the peak data rate (Heo [0002]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Heo’s method for performing random access procedure in carrier aggregation into Dinan’s method for performing and identifying various random access (RA) procedures since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 14
Dinan, as modified by Heo, previously discloses the method of Claim 13, 
Heo further discloses wherein the transmitted preamble (“For example, when the “R” bit value is set to “0”, the “T” bit value may be set to “1”, to indicate the presence of a RAPID 430a.” [0033]) indicates that the wireless device determines the extended RAPID using bits from a portion of a random access response that is reserved with respect to legacy wireless devices (“the UE may distinguish RAR MAC CE 400a (that includes a RAPID 430a) from the normal MAC PDU 400b (that includes a regular LCID 440b) by detecting a “T” bit (Type Field).” [0033]).

Regarding claim 15
Dinan, as modified by Heo, previously discloses the method of Claim 13, further comprising:
Dinan further discloses if the extended RAPID corresponds to the preamble transmitted to the network node, transmitting a connection request to the network node (“One or more TBs that a wireless device may transmit in the third step (e.g., step 1505 in FIG. 15) may comprise RRC signaling, such as an RRC connection request, an RRC connection Re-establishment request, or an RRC connection resume request.” [0235]) using an uplink grant indicated in the RAR that was used when determining the extended RAPID that corresponds to the preamble (“FIG. 19 shows an example MAC RAR format of an example of MAC RAR comprising a timing advance command, Uplink (UL) Grant, and Temporary Cell-Radio Network Temporary Identifier for a four-step RA procedure.” [0025]).

Regarding claim 17
Dinan discloses a wireless device (i.e. “wireless device 406” in Fig. 4; [0159]) comprising:
a memory (i.e. “memory 409” in Fig. 4; [0159]) configured to store instructions; and
processing circuitry (i.e. “processor 408” in Fig. 4; [0159]) configured to execute the instructions; wherein the wireless device is configured to:
transmit a preamble to a network node to initiate a random access procedure (as afore-mentioned in claim 13 discussion);
receive, from the network node, a medium access control (MAC) protocol data unit (PDU), the MAC PDU comprising a header and one or more random access responses (RARS), each RAR associated with a corresponding subheader within the header of the MAC PDU (as afore-mentioned in claim 13 discussion);
determine one or more extended random access preamble identifiers (RAPIDs) indicated by the MAC PDU, each extended RAPID determined from a combination of one or more bits from one of the RARs and one or more bits from the subheader that corresponds to said one of the RARs (as afore-mentioned in claim 13 discussion); and
determine whether the MAC PDU includes a RAR for the wireless device based on whether any of the one or more extended RAPIDs corresponds to the preamble transmitted by the wireless device (as afore-mentioned in claim 13 discussion).
The scope and subject matter of apparatus claim 17 is drawn to the apparatus of using the corresponding method claimed in claim 13. Therefore apparatus claim 17 corresponds to method claim 13 and is rejected for the same reasons of obviousness as used in claim 13 rejection above.

Regarding claim 18
The wireless device of Claim 17, wherein the transmitted preamble indicates that the wireless device determines the extended RAPID using bits from a portion of a random access response that is reserved with respect to legacy wireless devices.
The scope and subject matter of apparatus claim 18 is drawn to the apparatus of using the corresponding method claimed in claim 14. Therefore apparatus claim 18 corresponds to method claim 14 and is rejected for the same reasons of obviousness as used in claim 14 rejection above.

Regarding claim 19
The wireless device of Claim 17, wherein the wireless device is further configured to:
if the extended RAPID corresponds to the preamble transmitted to the network node, transmit a connection request to the network node using an uplink grant indicated in the RAR that was used when determining the extended RAPID that corresponds to the preamble.
The scope and subject matter of apparatus claim 19 is drawn to the apparatus of using the corresponding method claimed in claim 15. Therefore apparatus claim 19 corresponds to method claim 15 and is rejected for the same reasons of obviousness as used in claim 15 rejection above.

Regarding claim 21
A computer program product comprising a non- transitory computer readable medium storing computer readable program code, the computer readable program code comprises:
program code for transmitting a preamble to a network node to initiate a random access procedure;
program code for receiving, from the network node, a medium access control (MAC) protocol data unit (PDU), the MAC PDU comprising a header and one or more random access responses (RARs), each RAR associated with a corresponding subheader within the header of the MAC PDU;
program code for determining one or more extended random access preamble identifiers (RAPIDs) indicated by the MAC PDU, each extended RAPID determined from a combination of one or more bits from one of the RARs and one or more bits from the subheader that corresponds to said one of the RARs; and
program code for determining whether the MAC PDU includes a RAR for the wireless device based on whether any of the one or more extended RAPIDs corresponds to the preamble transmitted by the wireless device.
The scope and subject matter of non-transitory computer readable medium claim 21 is drawn to the computer program product of using the corresponding method claimed in claim 13. Therefore computer program product claim 21 corresponds to method claim 13 and is rejected for the same reasons of obviousness as used in claim 13 rejection above.

Regarding claim 22
The computer program product of Claim 21, wherein the transmitted preamble indicates that the wireless device determines the extended RAPID using bits from a portion of a random access response that is reserved with respect to legacy wireless devices.
The scope and subject matter of non-transitory computer readable medium claim 22 is drawn to the computer program product of using the corresponding method claimed in claim 14. Therefore computer program product claim 22 corresponds to method claim 14 and is rejected for the same reasons of obviousness as used in claim 14 rejection above.

Regarding claim 23
The computer program product of Claim 21, wherein the computer readable program code further comprises:
program code for, if the extended RAPID corresponds to the preamble transmitted to the network node, transmitting a connection request to the network node using an uplink grant indicated in the RAR that was used when determining the extended RAPID that corresponds to the preamble.
The scope and subject matter of non-transitory computer readable medium claim 23 is drawn to the computer program product of using the corresponding method claimed in claim 15. Therefore computer program product claim 23 corresponds to method claim 15 and is rejected for the same reasons of obviousness as used in claim 15 rejection above.

Claims 4, 8, 12, 16, 20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Dinan, in view of Heo, and further in view of NPL Vivo “Remaining issue for RAR”, 3GPP R2-1710962, Oct 9-13, 2017 (hereinafter “Vivo”). 
Regarding claim 4
Dinan, as modified by Heo, previously discloses the method of Claim 1, 
Dinan and Heo do not specifically teach wherein the extended RAPID is indicated by a combination of two bits in the first RAR and six bits from the subheader that corresponds to the first RAR.
In an analogous art, Vivo discloses wherein the extended RAPID is indicated by a combination of two bits in the first RAR and six bits from the subheader that corresponds to the first RAR (“The RAPID could be extended as 7 bits by replacing 1 bit “E” field, as shown in below Figure 3.” Section 2.3. RAPID).
	
    PNG
    media_image1.png
    76
    240
    media_image1.png
    Greyscale

	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Dinan’s method for performing and identifying various random access (RA) procedures, as modified by Heo, to include Vivo’s use of RAPID field in MAC PDU subheader in order to effectively support mobile terminals of different releases and different standards (Vivo [Section 2.3]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Vivo’s use of RAPID field in MAC PDU subheader into Dinan’s method for performing and identifying various random access (RA) procedures since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 8
The network node of Claim 5, wherein the extended RAPID is indicated by a combination of two bits in the first RAR and six bits from the subheader that corresponds to the first RAR.
The scope and subject matter of apparatus claim 8 is drawn to the apparatus of using the corresponding method claimed in claim 4. Therefore apparatus claim 8 corresponds to method claim 4 and is rejected for the same reasons of obviousness as used in claim 4 rejection above.

Regarding claim 12
The computer program product of Claim 9, wherein the extended RAPID is indicated by a combination of two bits in the first RAR and six bits from the subheader that corresponds to the first RAR.
The scope and subject matter of non-transitory computer readable medium claim 12 is drawn to the computer program product of using the corresponding method claimed in claim 4. Therefore computer program product claim 12 corresponds to method claim 4 and is rejected for the same reasons of obviousness as used in claim 4 rejection above.

Regarding claim 16
Dinan, as modified by Heo, previously discloses the method of Claim 13, 
Dinan and Heo do not specifically teach wherein each extended RAPID is determined from the combination of two bits from one of the RARs and six bits from the subheader that corresponds to said one of the RARs.
In an analogous art, Vivo discloses wherein each extended RAPID is determined from the combination of two bits from one of the RARs and six bits from the subheader that corresponds to said one of the RARs (“The RAPID could be extended as 7 bits by replacing 1 bit “E” field, as shown in below Figure 3.” Section 2.3. RAPID).
	
    PNG
    media_image1.png
    76
    240
    media_image1.png
    Greyscale

	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Dinan’s method for performing and identifying various random access (RA) procedures, as modified by Heo, to include Vivo’s use of RAPID field in MAC PDU subheader in order to effectively support mobile terminals of different releases and different standards (Vivo [Section 2.3]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Vivo’s use of RAPID field in MAC PDU subheader into Dinan’s method for performing and identifying various random access (RA) procedures since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 20
The wireless device of Claim 17, wherein each extended RAPID is determined from the combination of two bits from one of the RARs and six bits from the subheader that corresponds to said one of the RARs.
The scope and subject matter of apparatus claim 20 is drawn to the apparatus of using the corresponding method claimed in claim 16. Therefore apparatus claim 20 corresponds to method claim 16 and is rejected for the same reasons of obviousness as used in claim 16 rejection above.

Regarding claim 24
The computer program product of Claim 21, wherein each extended RAPID is determined from the combination of two bits from one of the RARs and six bits from the subheader that corresponds to said one of the RARs.
The scope and subject matter of non-transitory computer readable medium claim 24 is drawn to the computer program product of using the corresponding method claimed in claim 16. Therefore computer program product claim 24 corresponds to method claim 16 and is rejected for the same reasons of obviousness as used in claim 16 rejection above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                                                                                                                                                                                        
/GARY MUI/Primary Examiner, Art Unit 2464